 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ASHLEY LUTHER MURRAY                      ) Case No. CV 18-5931 RSWL(JC)
     PRICE,                                    )
12                                             )
                           Petitioner,         )
13                                             ) JUDGMENT
                    v.                         )
14                                             )
                                               )
15   W.L. MUNIZ, Warden,                       )
                                               )
16                                             )
                     Respondent.               )
17 ______________________________
18         Pursuant to this Court’s Order Accepting Findings, Conclusions and
19 Recommendations of United States Magistrate Judge,
20      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus and this
21 action are dismissed with prejudice because petitioner’s claims are barred by the
22 statute of limitations.
23         IT IS SO ADJUDGED.
24         DATED: October 22, 2019
25
26                                  /s/ RONALD S.W. LEW
27                                  _______________________________________

28                                  HONORABLE RONALD S.W. LEW
                                    UNITED STATES DISTRICT JUDGE
